Citation Nr: 1754356	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-15 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected right shoulder, status-post traumatic arthritis and shoulder dislocation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Marine Corps from November 1962 to November 1968.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2017, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge.  Hearing transcripts have been associated with the record.


FINDING OF FACT

The Veteran's right shoulder disability manifests a limited range of motion, along with additional functional loss due to pain, weakness, fatigability, and incoordination of his right shoulder, which results in a substantial limitation of use of the joint and right arm approximating limitation to 25 degrees from the side.


CONCLUSION OF LAW

The criteria for an increased rating of 40 percent for the right shoulder, status-post traumatic arthritis and right shoulder dislocation, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an increased disability rating for his right shoulder traumatic arthritis and right shoulder dislocation, as his symptoms have worsened.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
 
If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform evaluation is warranted.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is currently rated as 30 percent disabled under Diagnostic Code 5201, which pertains to limitation of motion of the arm.  When motion of the arm is limited at the shoulder level, it is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran is right hand dominant, and an increased 40 percent evaluation under Diagnostic Code 5201 for the right (major) shoulder requires limitation of motion of the arm to 25 degrees from the side, i.e. flexion limited to 25 degrees or abduction limited to 25 degrees.  38 C.F.R. § 4.71a, Plate I.

A February 2012 VA examination indicated that the Veteran had a limited range of motion of his right shoulder and functional loss due to pain, particularly relating to flexion and abduction.  The Veteran's range of motion for his right arm consisted of 0 to 110 degrees for flexion and 0 to 130 degrees for abduction.  The examiner also indicated the Veteran exhibited functional loss of the right shoulder after repetitive use resulting in less movement than normal, weakened movement, and pain on movement.  The Veteran was also noted to have positive Hawkins' testing, empty can test, and external rotation/infraspinatus strength tests.  The examiner found the Veteran's shoulder condition impacts his ability to work due to difficulty lifting heavy objects. 

An August 2017 private medical examination indicated that the Veteran continued to have a limited range of motion in his right shoulder with functional loss due to pain.  The Veteran's range of motion for his right arm consisted of 0 to 15 degrees for flexion and 0 to 75 degrees for abduction.  Significant pain was noted with Neer and Hawkins maneuvers.  The examiner opined the nature of the Veteran's shoulder pain and arthritis is likely due to his recurrent shoulder instability over the years. 

During the period on appeal, the Veteran manifested a range of motion of his right arm no less than 0 to 15 degrees for flexion and 0 to 75 degrees for abduction.  While the record does not show such severe range of motion losses until August 2017, the record also indicates that throughout the appeal period the Veteran experienced additional functional loss due to pain and reduced strength of this right arm.  Further, although prior to August 2017 the medical evidence of record indicates that the Veteran manifested a range of motion at least to midway between the side and shoulder level, additional evidence indicates that the Veteran's right shoulder disability further affects his ability to perform normal working movements of his shoulder with normal excursion, strength, speed, coordination, and endurance. 

As indicated above, the Veteran has consistently exhibited functional loss due to pain in his right shoulder at VA examinations and other VA treatment.  Additionally, the record indicates that he participated in physical therapy to treat his right shoulder, but has not been able to permanently improve its condition.  At his August 2017 Board hearing, the Veteran testified that he experienced pain as soon as he moves his shoulder.  Further, the Veteran testified when the right shoulder is inflamed he cannot lift or do anything with it.  The Veteran's credible testimony indicates that his additional functional loss due to pain and other factors limits the range of motion of his right shoulder to 25 degrees.  Therefore, the Board finds that the preponderance of the evidence supports a finding for an increased rating of 40 percent based upon the Veteran's decreased range of motion and additional functional loss due to pain, weakness, fatigability, incoordination of his right shoulder.




ORDER

Entitlement to a rating of 40 percent for the right shoulder, status-post traumatic arthritis and right shoulder dislocation, is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


